DETAILED ACTION
This application is being examined in art unit 3715 by examiner Robert Clarke. If Applicant has any questions regarding this Office action, Applicant is encouraged to contact the examiner at 303-297-4757.
A SAMPLE template for helping to draft a response to this Office action can be found at the following link:
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
For your convenience, the examiner has attached a copy of this SAMPLE to this Office action.
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Signatures to Amendments
Please note that amendments must be signed by a person having authority to prosecute the application. An unsigned or improperly signed amendment will not be entered. See page 5 of the attached SAMPLE for example.

Drawings
The drawing being examined in this Office action is the drawing received on November 10, 2019 because (as explained in more detail below), all of the drawings that were submitted after November 10, 2019 have been determined to be unacceptable. 

The drawings received on December 21, 2020 and January 8, 2021 are unacceptable for the following reasons: 
(a) 	The drawings received on December 21, 2020 and January 8, 2021 include subject matter that was not disclosed in the original specification, and is therefore deemed as new matter. For example, none of the terms included in FIGS. 2-4 were disclosed in the originally filed specification. 
(b) 	The drawings are not properly identified in the top margin as “Replacement Sheet”, “New Sheet,” or “Annotated Sheet” as required by 37 CFR 1.121(d). 
(c) 	Page 1 of the drawings received on December 21, 2020 and January 8, 2021 are not numbered with “FIG. 1” as required by 37 CFR 1.121(u).

The drawings received on January 10, 2021 and January 13, 2021 are unacceptable for the following reasons: 
(a) 	The drawings include subject matter that was not disclosed in the original specification, and is therefore deemed as new matter. For example, none of the terms included in FIGS. 2-14 were disclosed in the originally filed specification.

(c) 	As required by 37 CFR 1.121(u), the different views are not numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Also, the numbers are not preceded by the abbreviation "FIG." 

Each set of drawings received on January 17, 2021 are unacceptable for the following reasons: 
(a) 	The drawings include subject matter that was not disclosed in the original specification, and is therefore deemed as new matter. For example, none of the terms included in FIGS. 2-14 were disclosed in the originally filed specification.
(b) 	As required by 37 CFR 1.121(u), the different views are not numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Also, the numbers are not preceded by the abbreviation "FIG." 
(c) 	The drawings are not properly identified in the top margin as “Replacement Sheet”, “New Sheet,” or “Annotated Sheet” as required by 37 CFR 1.121(d). Note, in a number of the drawings the term “New Sheet” appears in location that is not the top margin. 

Note, pursuant to 37 CFR 1.121(u): (a) where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear; and (b) Numbers identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 




Specification
The specification (including the Abstract) being examined in this Office action is the specification received on November 10, 2019 because (as explained in more detail below), all of the substitute specifications that were submitted after November 10, 2019 have not been officially entered. 
The substitute specifications filed November 19, 2020, December, 21, 2020, January 4, 2021, January 8, 2021, January 13, 2021, January 14, 2021, and January 17, 2021 have not been entered because they do not conform to 37 CFR 1.125(b) and (c) because: the statements as to a lack of new matter under 37 CFR 1.125(b) are missing.
The Abstract filed November 19, 2020, January 8, 2021, January 10, 2021, January 13, 2021, and January 17, 2021 have not been entered because they does not conform to 37 CFR 1.125(b) and (c) because: the statements as to a lack of new matter under 37 CFR 1.125(b) are missing.

Notes on the Claims
For purposes of compact prosecution, although all of the claims sets received after November 10, 2019 are non-compliant (as explained in more detail below), the claims received on January 17, 2021 are examined herein.
 
The claims filed on November 19, 2020, December 21, 2020, January 7, 2021 and January 13, 2021 (both sets of claims) are non-compliant because, for example:
(a)	the current status of all of the claims in the application (including any previously canceled or withdrawn claims) is not given;
(b)	the amended claims are not presented with the necessary markings to indicate the changes that have been made relative to the immediate prior version; and 

The claims filed on January 17, 2021 are non-compliant because, for example:
(a) 	the current status of all of the claims in the application (including any previously canceled or withdrawn claims) is not given; and
(b)	the claims are not presented in ascending numerical order.

The examiner recommends for the Applicant to refer to page 3 of the attached SAMPLE to gain a better understanding of the proper format of claims. 
Note, regarding claim fees, 37 CFR 1.16(h)  sets forth the excess claims fee for each independent claim in excess of three. 37 CFR 1.16(i)  sets forth the excess claims fee for each claim (whether independent or dependent) in excess of twenty. As best understood by the examiner, Applicant does not intend to pay extra fees for more than three independent claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.
Claim 1 includes numerous terms and subject matter that are not found in the originally filed application received on November 10, 2019. For example, at least the following subject matter is not found in the originally filed application received on November 10, 2019:

“a controlled data platform”
“a unified modeling language engineering platform”
“refactoring the binary code algorithm speed”
“constructing the memory hierarchy”
“binary search algorithm and date compression towards the metadata computer performance”
The subject matter that is included in claims must be supported by the originally filed application received on November 10, 2019.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
The claim is narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patents cited.
The claim is also not clear because it is not clear whether the claim is directed to a machine, a process, or a combination of both. Note the format of the claims in the patents cited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757. The examiner can normally be reached Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T CLARKE  JR/            Primary Examiner, Art Unit 3715